Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
2.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 1) An oral hygiene system for monitoring compliance with an oral hygiene regimen, the oral hygiene system comprising: an optical sensor and 2) An oral hygiene system for monitoring brushing and compliance with a tooth brush regimen, the oral hygiene system comprising: a motion sensor.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: The groups of inventions listed above lack unity of invention because even though the inventions of these groups require the technical feature of an oral hygiene system comprising: an oral hygiene device comprising a handle and a head; a sensor; a memory containing machine readable medium comprising machine executable code having stored thereon instructions for performing a method of recognizing specific actions of the oral hygiene device: and a control system coupled to the memory comprising one or more processors coupled to the memory, the control system configured to execute the machine executable code to cause the one or more processors to: receive data output by the sensor; process the data output by the sensor using a machine learning model to determine a specific action of the oral hygiene device data, wherein the specific action includes an orientation and motion of the oral hygiene device; and output data indicative of the determined specific action, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of U.S. Patent Application Publication US 2009/0215015 (hereinafter Chu) as Chu discloses in Figs. 3, 4A, 5A, 6A and 6B, for example, an oral hygiene system for monitoring compliance with an oral hygiene regimen (paragraphs [0018]-[0020]), the oral hygiene system comprising: an oral hygiene device comprising a handle and a head (Figs. 3 and 4A); a sensor 308; a .


3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270.  The examiner can normally be reached on M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







						/RANDALL E CHIN/                                                                  Primary Examiner, Art Unit 3723